 

Exhibit 10.10

 

[tv498654_ex10-10img1.jpg]

 

April 2, 2018

 

Ernest E. East

Nevada Gold & Casinos, Inc.

133 E. Warm Springs Road

Suite 102

Las Vegas, Nevada 89119

 

Dear Ernie:

 

This letter agreement sets forth the mutual understanding between Nevada Gold &
Casinos, Inc. (the “Company”) and yourself regarding a temporary change to your
employment agreement dated April 14, 2011 (the “Employment Agreement”).

 

On February 15, 2018, the Company entered into a letter of intent (“LOI”) with
Great Elm Capital Group (“GEC”) for GEC to acquire all of the outstanding stock
of the Company (the “Transaction”). The LOI is subject to a number of
contingency’s during a sixty (60) day due diligence period including GEC’s
completion of business, legal and tax reviews and execution of a definitive
purchase agreement and other documentation. GEC has indicated a desire to move
forward expeditiously and has retained legal counsel and other advisors to
assist in its review and completion of the Transaction.

 

It is the judgment of the Board of Directors and management of the Company that
your participation on a full time basis is desirable to complete the
Transaction. Accordingly, we have requested and you have agreed to resume your
previous duties as General Counsel of the Company of a full time basis until
completion of the Transaction, or notification by GEC that it no longer wishes
to pursue the Transaction. During the term of your temporary assignment:

 

1:Your title shall be Vice President, General Counsel and Compliance Officer of
the Company;

 

2:Effective March 15, 2018 your annual salary shall be $225,000 per annum;

 

3:The vacation, fringe benefits performance bonuses and stock option provisions
of your Employment Agreement shall remain the same.

 

Upon closing, or termination, of the Transactions your Employment Contract shall
immediately go back into effect, except that your annual salary shall be $90,000
per annum, consistent with the salary increase you were granted on January 1,
2016.

 

In addition, your Employment Contract and this Agreement shall be construed by
the laws of the State of Nevada and may not be amended without express written
consent of the parties hereto.

 

  Nevada Gold & Casinos, Inc.             By         William J. Sherlock      
Chairman of the Board of Directors             Agreed         Ernest E. East  

 

133 E. Warm Springs Road, Suite 102 Ÿ Las Vegas, NV 89119 Ÿ P: 702.685.1000 Ÿ F:
702.685-1265

 

 

